DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding line 12, it is incorrectly written, “the sliding rod having with a fixed stopper”.
Regarding line 12, it is unclear how the stopper is fixed if it is located on a moving sliding rod.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 11, 12, 13, 14, 15, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kane, US 20170030112.
Regarding claim 10, Kane teaches a multi-point door lock, comprising a lock body (102) with an extensible and retractable deadbolt (234; movement between Fig 7 and Fig 6);
upper and lower shootbolts (upper and lower 118; Fig 1) mounted to the lock body and being movable between extended and retracted positions relative to the lock body [0026]; 
first and second racks (257; 258) in the lock body to extend and retract the shootbolts; 
a rotating part (274; 268-1; 268-2) rotatably mounted in the lock body and being operatively connected to a lever handle (unnumbered feature depicted in dashed line Fig 5); 
a transmission gear (262) rotatably mounted in the lock body and operatively connected to the rotating part and to the first and second racks to drive the racks to extend and retract the shootbolts upon rotation of the lever handle [0036; 0037; 0039]; 
a slide rod (222; 296) in the lock body moveable between a raised position and a lowered position [0031; 0042; 0045]; and 
a locking member (508) connected to the slide rod (Fig 5) to move between a lock position blocking rotation of the rotating part and an unlock position allowing rotation of the rotating part [0048; 0056].
Regarding claim 11, Kane teaches the multi-point door lock of claim 10 further comprising a spring (228) to bias the rotating member (274; 268-1; 268-2) to a neutral position [0037].
Regarding claim 12, Kane teaches the multi-point door lock of claim 11 wherein the slide rod (222; 296) includes a spring (310) to bias the slide rod toward the raised position (in the open state, 310 biases 296 into the lowered position which results in 222 being biased into the raised position; [0042; 0045]).
Regarding claim 13, Kane teaches the multi-point door lock of claim 12 wherein the slide rod (222; 296) moves to the raised position when the deadbolt (234) is extended (Fig 7 depicts 296 in a raised position and 234 in an extended position).
Regarding claim 14, Kane teaches the multi-point door lock of claim 13 wherein the slide rod (222; 296) moves to the lowered position by the deadbolt (234) when the deadbolt is retracted (Fig 4 depicts 296 in a lowered position and 234 in a retracted position; [0042]).
Regarding claim 15, Kane teaches the multi-point door lock of claim 14 wherein the slide rod (222; 296) has a guide surface (300-1) for engagement by the deadbolt (301-1 of 234; Fig 4).
Regarding claim 17, Kane teaches the multi-point door lock of claim 10 wherein the transmission gear (262) has a peripheral surface (defined by Merriam-Webster as relating to a surface part) having a curved portion and a toothed portion (see Annotated excerpt Fig 2-1 Kane).

    PNG
    media_image1.png
    548
    394
    media_image1.png
    Greyscale

Annotated excerpt Fig 2-1 Kane
Regarding claim 20, Kane teaches the multi-point door lock of claim 10 wherein the rotating part (274; 268-1; 268-2) has a block (506) which engages the locking member (222; 296) when the locking member is in the lock position to preclude rotation of the rotating part (Fig 8; [0056]).
Allowable Subject Matter
Claims 16, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.  
Claims 1-9 are allowed.
Regarding independent claim 1, the prior art of record; Tsai (US 8540288), Riznik (US 5495731), Legris (FR 2836505), and Hoetzel (EP 1091064); teach a door lock relevant to the claimed invention, but fail, both individually and in combination, to teach a door lock having each and every limitation of the claims.  Specifically, the prior art of record does not teach or suggest a door lock having an elastic member comprising a first protrusion for contacting the circular art surface of the transmission gear and a second protrusion for contacting the stopper fixed to the sliding rod, the second protrusion not hindering the stopper to slide unless the first protrusion is in contact with the circular arc surface which will block the movement of the locking member to block the rotating movement of the rotating part.  Tsai teaches an elastic element comprising a first protrusion contacting the circular art surface of the transmission gear and a second protrusion contacting a stop fixed to the housing.  One of ordinary skill in the art would not find it obvious to modify the apparatus of Tsai to have the second protrusion of the elastic element contact the stopper fixed to the sliding rod to block movement of the locking member to block the rotation of the rotating part as claimed in the instant application without the use of hindsight and/or destroying the references. Therefore, the prior art of record does not disclose the door lock as claimed in claim 1. 
Regarding claims 2-9, they are allowed because they pend from claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   The following patents are cited to further show the state of the art for door locks.
Tsai, US 8540288, teaches a door lock transmission structure with transmission gear, a rotating part, a sliding rod, a locking member, two elastic members, and shootbolts.
Riznik, US 5495731, teaches a multiple bolt door lock with transmission gear, a rotating part, a sliding rod, a locking member, two elastic members, and shootbolts.
Li, CN 111101764 A, teaches a method for triggering the automatic locking structure with transmission gear, a rotating part, a sliding rod, a locking member, and two elastic members.
Li, CN 110630113 A, teaches a method for triggering the automatic locking structure with transmission gear, a rotating part, a sliding rod, a locking member, and two elastic members.
Legris, FR 2836505 A1, teaches a three point lock with actuator coaxial with follower and rotated by it, forming part of kinematic chain to operate locking bars for top and bottom bolts.
Hoetzel, EP 1091064 A2, teaches a handle operated lock with a plurality of locking bolts with transmission gear, a rotating part, a sliding rod, a locking member, two elastic members, and shootbolts.
Korb, EP 0454965 A1, teaches a mortise lock in particular lock with driving rod with transmission gear, a rotating part, a sliding rod, a locking member, two elastic members, and shootbolts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434. The examiner can normally be reached M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        




/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675